EXHIBIT 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
June 30, 2009, by and among GLADSTONE COMMERCIAL LIMITED PARTNERSHIP, a Delaware
limited partnership (“Borrower”), the “Guarantors” a party hereto (the
“Guarantors”), KEYBANK NATIONAL ASSOCIATION (“KeyBank”), as Agent for itself and
the other Lenders from time to time a party to the Credit Agreement (as
hereinafter defined) (KeyBank, in its capacity as Agent, is hereinafter referred
to as “Agent”), and each of the undersigned “Lenders” (hereinafter referred to
collectively as the “Lenders”).

W I T N E S S E T H:

WHEREAS, the Borrower, KeyBank, Agent and the other Lenders, among others, are
party to that certain Senior Secured Revolving Credit Agreement dated as of
December 29, 2006, (as the same may be varied, extended, supplemented,
consolidated, amended, replaced, renewed, modified or restated, the “Credit
Agreement”); and

WHEREAS, the Borrower has requested that the Lenders modify the Credit Agreement
in certain respects and the Lenders have agreed to modifications on the terms
and conditions set forth below;

NOW, THEREFORE, in consideration of the mutual covenants, promises, and
agreements set forth hereinbelow, and for other good and valuable consideration,
the receipt, adequacy, and sufficiency of which are hereby acknowledged, and as
a material inducement to the Lenders to agree to such modifications, the parties
do hereby covenant and agree as follows:

1. Definitions. Capitalized terms used in this Amendment, but which are not
otherwise expressly defined in this Amendment, shall have the respective
meanings given thereto in the Credit Agreement.

2. Modifications of the Credit Agreement. The Borrower, Agent and the Lenders do
hereby modify and amend the Credit Agreement as follows:

(a) By deleting the definition of Funds from Operations in Section 1.1 of the
Credit Agreement in its entirety and inserting in lieu thereof the following:

“Funds from Operations. With respect to any Person for any period, an amount
equal to the Net Income (or Loss) of such Person for such period, computed in
accordance with GAAP, excluding gains (or losses) from extraordinary items or
non-recurring gains or losses (but including gains or losses on sales of Real
Estate in the ordinary course of business, e.g. build to suits), plus real
estate depreciation and amortization, and after adjustments for unconsolidated
partnerships and joint ventures. Adjustments for unconsolidated partnerships and
joint ventures will be recalculated to reflect funds from operations on the same
basis. “Funds from Operations” shall be adjusted to remove any impact of the
expensing of acquisition costs pursuant to FAS 141 (revised), as issued by the
Financial Accounting Standards Board in December of 2007, and becoming effective
January 1, 2009, including, without limitation, (i) the addition to Net Income
of costs and expenses related to ongoing consummated acquisition transactions
during such period; and (ii) the subtraction from Net Income of costs and
expenses related to acquisition transactions terminated during such period.”

(b) By deleting “Twenty Million Dollars ($20,000,000.00)” from
Section 2.9(a)(ii) and inserting in lieu thereof the following:

“Ten Million Five Hundred Thousand and No/100 Dollars ($10,500,000.00)”

3. Commitment Reduction.

(a) Pursuant to the provisions of Section 2.3 of the Credit Agreement, the
Borrower hereby requests a reduction in the Total Commitment from $95,000,000.00
to $50,000,000.00 (the “Commitment Reduction”) which Commitment Reduction shall
also result in the pro rata reduction of the Lenders’ Commitments.

(b) Borrower hereby acknowledges and agrees that as of the Amendment Effective
Date, Schedule 1.1 of the Credit Agreement shall be deleted in its entirety and
Schedule 1.1 attached hereto shall be inserted in lieu thereof. The amount of
each Lender’s Commitment shall be the amount set forth on Schedule 1.1 attached
hereto and the Total Commitment under the Credit Agreement shall reflect the
Commitment Reduction.

(c) No amount of the Total Commitment or of each individual Lender’s Commitment
reduced pursuant to this Commitment Reduction may be reinstated or reborrowed,
and the Lenders’ Commitments to lend such amounts are hereby terminated.

4. Conditions. The effectiveness of this Amendment shall be subject to the
satisfaction of the following conditions precedent (the date all such conditions
have been satisfied or waived in writing by the Lenders hereinafter referred to
as the “Amendment Effective Date”):

(a) No Default. There shall exist no Default or Event of Default.

(b) Representations and Warranties. The representations and warranties contained
in Section 6 of the Loan Agreement shall have been true and correct in all
material respects when made and shall also be true and correct in all material
respects on the Amendment Effective Date (except to the extent such
representations and warranties specifically relate to an earlier date, in which
case they shall have been true and correct in all material respects as of such
earlier date).

(c) Modification Fee. The Borrower shall pay to Agent a modification fee (the
“Modification Fee”) in the aggregate amount of $50,000.00 on the Amendment
Effective Date to be applied pro rata to the accounts of each of the Lenders
that have approved this Amendment as of the Amendment Effective Date by
executing the applicable signature page attached hereto. Such fees shall be
fully earned when paid and non-refundable.

(d) Facility Unused Fee. The Borrower shall pay to Agent for the pro rata
accounts of the Lenders the full amount of any facility unused fee under
Section 2.2 of the Credit Agreement then accrued on the amount of the Commitment
Reduction.

5. References to Loan Agreement. All references in the Loan Documents to the
Credit Agreement shall be deemed a reference to the Credit Agreement, as
modified and amended herein.

6. Consent of Borrower and Guarantors. Borrower and Guarantors hereby
acknowledge, represent and agree that the Loan Documents remain in full force
and effect and constitute the valid and legally binding obligations of the
Borrower and the Guarantors enforceable against such Persons in accordance with
their respective terms.

7. Representations. Each of the Borrower and each Guarantor represents and
warrants to Agent and the Lenders as follows:

(a) Authorization. The execution, delivery and performance of this Amendment and
the transactions contemplated hereby (i) are within the authority of the
Borrower and such Guarantor, (ii) have been duly authorized by all necessary
proceedings on the part of the Borrower and such Guarantor, (iii) do not and
will not conflict with or result in any breach or contravention of any provision
of law, statute, rule or regulation to which the Borrower or such Guarantor is
subject or any judgment, order, writ, injunction, license or permit applicable
to the Borrower or such Guarantor, (iv) do not and will not conflict with or
constitute a default (whether with the passage of time or the giving of notice,
or both) under any provision of the articles of incorporation, bylaws, operating
agreement, partnership agreement, declaration of trust or other charter
documents of, or any agreement or other instrument binding upon, the Borrower or
such Guarantor, or any of their respective properties, (v) do not and will not
result in or require the imposition of any lien or other encumbrance on any of
the properties, assets or rights of the Borrower or any Guarantor, and (vi) do
not require the approval or consent of any Person other than those already
obtained and delivered to Agent, except, in the case of clauses (iii), (iv) or
(vi) above, to the extent not reasonably expected to have a Material Adverse
Effect.

(b) Enforceability. The execution and delivery of this Amendment are valid and
legally binding obligations of the Borrower and the Guarantors, enforceable in
accordance with the respective terms and provisions hereof, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and except to the extent that availability of the remedy of specific
performance or injunctive relief is subject to the discretion of the court
before which any proceeding therefor may be brought.

(c) Approvals. The execution, delivery and performance of this Amendment and the
transactions contemplated hereby and thereby do not require the approval or
consent of, or filing with, any governmental agency or authority other than
those already obtained.

8. No Default. By execution hereof, the Borrower certifies that no Default or
Event of Default has occurred and is continuing as of the date hereof or as of
the Amendment Effective Date.

9. Waiver of Claims. Each of the Borrower and each Guarantor acknowledges,
represents and agrees that it has no defenses, setoffs, claims, counterclaims or
causes of action of any kind or nature whatsoever with respect to the Loan
Documents, the administration or funding of the Loan or with respect to any acts
or omissions of Agent or any Lender, or any past or present officers, agents or
employees of Agent or any Lender, and the Borrower does hereby expressly waive,
release and relinquish any and all such defenses, setoffs, claims, counterclaims
and causes of action, if any.

10. Ratification. Except as hereinabove set forth, all terms, covenants and
provisions of the Credit Agreement remain unaltered and in full force and
effect, and the parties hereto do hereby expressly ratify and confirm the Loan
Documents and the Credit Agreement as modified and amended herein. Nothing in
this Amendment shall be deemed or construed to constitute, and there has not
otherwise occurred, a novation, cancellation, satisfaction, release,
extinguishment or substitution of the indebtedness evidenced by the Notes or the
other obligations of the Borrower or any Guarantor under the Loan Documents.

11. Amendment as Loan Document. This Amendment shall constitute a Loan Document.

12. Counterparts. This Amendment may be executed in any number of counterparts
which shall together constitute but one and the same agreement.

13. Miscellaneous. This Amendment shall, pursuant to New York General
Obligations Law Section 5-1401, be construed and enforced in accordance with the
laws of the State of New York. This Amendment shall be effective upon the
execution hereof by Borrower, Guarantors, Agent and the Lenders and shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective permitted successors, successors-in-title and assigns as provided in
the Credit Agreement. All captions in this Amendment are included herein for
convenience of reference only and shall not constitute part of this Amendment
for any other purpose.

[remainder of this page intentionally left blank]
SCHEDULE 1
LENDERS AND COMMITMENTS

                  Name and Address   Commitment   Commitment Percentage
KeyBank National Association
127 Public Square
Cleveland, Ohio 44114-1306
Attention: Jason Weaver
Facsimile: 216/689-4997
  $18,420,000




  36.84%





LIBOR Lending Office
Same as above
 

 


Emigrant Realty Finance LLC
6 East 43rd Street, 22nd Floor
New York, New York 10017
Attn: Michael A. Walsh
Facsimile: (212) 850-4608
  $10,525,000




  21.05%





LIBOR Lending Office
Same as above
 

 


Branch Banking and Trust Company
8200 Greensboro Drive, Suite 1000
McLean, Virginia 22102
Attn: Robert J. Madeja
Facsimile: (703) 442-4025
  $13,160,000




  26.32%





LIBOR Lending Office
Same as above
 

 


M&T Bank
25 S. Charles Street, 17th Floor
Baltimore, Maryland 21201
Attn: Matt Lind
Facsimile: (410) 545-2385
  $7,895,000




  15.79%





LIBOR Lending Office
Same as above
 

 


TOTAL
  $ 50,000,000       100 %

